DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I (drawn to a variant of a parent polypeptide) and the species of human IgG1 Fc as parent, Y296W substitution, and increased affinity for FcγRIIIa in the reply filed on December 7, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Claims 1-16 are pending.

	Claims 4-7, 13, 15, and 16 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1-3, 8-12, and 14 are currently under consideration as they read on the elected invention.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3, 8-12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


	The specification discloses certain structurally defined Fc variants produced by amino acid substitutions in specific positions in the Fc region of a human IgG1-4 (e.g. see pages 24-35). 

     	However, there is insufficient written description in the specification as-filed of the claimed variant of a parent polypeptide comprising at least one mutations chosen from the laundry list of the amino acid substitutions.

    	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
 See MPEP 2163 II.A.3a.ii.

    	The claims recite a genus of variant of a parent polypeptide comprising an Fc fragment comprising at least one mutation chosen from a laundry list of amino acid substitutions including Y296W, wherein the variant has an increased affinity to at least one of the Fc receptors selected from the group including FcγRIIIa. The claims defined the structure of the variant Fc fragment and its parent by only the amino acid residues in certain positions, e.g. Y296W, position 296 in parent is residue Y and in variant is residue W. 

Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is 

The specification does not describe the particular physical or chemical characteristics for the variant of a parent polypeptide comprising an Fc fragment nor does the specification disclose sufficient correlations between the structure of the modifications and the funcitons of increased affinity for at least one Fcγ receptor including FcγIIIa.

In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, somemay lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. 
   	The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the variant broadly encompassed by the claimed invention.

      	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties including increased affinity to at least one Fcγ receptor including FcγRIIIa. 

      	It does not appear based upon the limited disclosure of Fc variants produced by mutating specific positions with specific amino acid residues in the Fc region of human IgG1-4 alone that Applicant was in possession of the necessary common attributes or features of the elements 

     	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the variant, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        Therefore, there is insufficient written description for genera of  variant broadly encompassed by the claimed invention, other than the particular Fc variants from wildtype human IgG1-G1 structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2014/0112926).

Liu et al. teaches an Fc-containing protein comprising a binding region and a variant Fc region from a wildtype Fc of human IgG1, wherein the variant Fc region comprises an amino acid substitution Y296W and wherein the Fc-containing protein binds tumor antigen suchaas HER-2/neu (e.g. see [0005]-[0008] and claims 53 and 59). Liu et al. teach that the Fc-containing protein can be an antibody (e.g. see [0036]) or an Fc fusion protein (e.g. see [0037]). Liu et al. teach a pharmaceutical composition comprising the Fc-containing protein and a pharmaceutically acceptable carrier (e.g. see [0009] and claim 65). Given that the prior art Fc-containing protein comprises the same amino acid substitution Y296W as the instantly claimed variant, the prior art Fc-containing protein would inherently exhibit the same functions, e.g. having an increased affinity for at least one FcγR including FcγRIIIa relative to the parent Fc.

	Therefore, the reference teachings anticipate the instant invention.

8.	Claims 1-3, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoda et al. (PLOS One, 2015, October 7, 10(10):e0140120.doi:1371/journal.pone.0140120, pages 1-17).

	Isoda et al. teach an anti-CD20 antibody comprising a human Fc region from IgG1, wherein the Fc region comprises amino acid substitution Y296W, and wherein the antibody exhibits increased binding to FcγRIIIa compared to the parent antibody without the Y296W substitution (e.g. see Abstract and Fig. 2 in page 8).  CD20 is a well-known tumor antigen on B cell lymphoma (e.g. see Cell lines in page 2). Isoda et al. teach that he antibody Fc variant is in liquid composition together with buffers such as HBS which is considered carrier (e.g. see page 1st paragraph in page 4).  As such the reference teachings anticipate the instant invention.

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644